Citation Nr: 0600573	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  05-21 749	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for refractive error 
(claimed as eye condition).

2.  Entitlement to service connection for esophageal 
carcinoma with lymph node metastases.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1969 to August 1971.

2.  On December 30, 2005, the Board was notified by the North 
Little Rock RO that the veteran died on September [redacted],
2005.


CONCLUSIONS OF LAW

1.  Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim for 
service connection for refractive error (claimed as eye 
condition).  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2005).

2.  Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim for 
service connection for esophageal carcinoma with lymph node 
metastases.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.




		
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


